DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 14 February 2022 is hereby acknowledged. Claims 1-5, 7, 8, and 10-19 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 14 February 2022. In particular, claim 1 now recites specific epoxy resins and amount of wax. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7, 8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0142816 (“Argyropoulos”) in view of Huntsman, Modifier DW 1765 Data Sheet (2012), as evidenced by US 2007/0066721 (“Kramer”).
As to claims 1 and 3-5, Argyropoulos teaches an epoxy resin composition of epoxy resin, exemplified by DER 331 (table 2), a liquid epoxy resin and the bisphenol glycidyl ethers as recited (as evidenced by Kramer, para. 0023). Argyropoulos teaches the use of a hardener including bis(aminomethyl)cyclohexane (abstract). Argyropoulos teaches the amine curing agent may be at least 50 weight percent of the bis(aminomethyl)cyclohexane (para. 0026; para. 0092, teaching amine curing agent composing only bis(aminomethyl)cyclohexane; table 8, teaching hardening agent of almost exclusively the recited amine).
While not exemplified, Argyropoulos teaches that the composition may include additives for various purposes (para. 0071), but does not teach the recited amount of wax. However, it is known, from DW 1765 data sheet that DW 1765 is used in amount of 2 to 5 wt% with respect to epoxy resin, which is within the range of 0.1 to 10 parts per 100 parts of epoxy group containing constituents, is useful for reducing exudation/blushing/tackiness. While the references do not state that the modifier is a wax, it is the same material used in applicant’s specification, where it is stated that the material is paraffin wax dispersed in diglycidyl ether of bisphenol A and alkyl glycidyl ethers, and as such is presumed to be a dispersion in epoxy resins (a non-aqueous medium) as required by claims 1 and 3-5.
Since Argyropoulos is concerned with blooming or hazing (blushing) in coating compositions (para. 0006), it would be an obvious modification to use such a wax modifier, including in the recited amount, for an epoxy coating composition. 
As to claim 7, Argyropoulos teaches the composition contains accelerators (para. 0071), fillers (para. 0073).
As to claim 8, Argyropoulos exemplifies compositions with accelerators including benzyl alcohol (para. 0044), including in amounts from 0.1 to 5 weight percent of the epoxy resin (para. 0048), which overlaps the recited range of 1 to 15 wt %. While Argyropoulos does not state this is a thinner, it is the same compound, and presumably serves the same purpose.
As to claim 10, Argyropoulos teaches preparing the mixture of amines, then combining with epoxy resin (para. 0019), thus suggesting a two component composition having the liquid epoxy resin, and a hardener (curing agent) component that contains the recited amines. Furthermore, Argyropoulos teaches the curing agent composition may include the recited wax (para. 0073).
As to claim 11, Argyropoulos teaches a cured composition (para. 0087).
As to claims 12 and 13, Argyropoulos teaches using the composition as a floor coating (para. 0071). The use of such composition in coating a floor (para. 0073) would be expected to result in a layer, which can be characterized as a base layer. Basecoat, leveling layer, quartz sand, and a seal are optional under claim 13.
As to claim 14, while Argyropoulos does not state that the floor coating is a seal, it has the same composition as recited, and would therefore be expected to have sealing characteristic. 
As to claim 15, Argyropoulos teaches a cured coating (para. 0087), thus an article from a cured composition.
As to claims 16, 17, and 19, Argyropoulos teaches numerous examples, including all of the amine being bis(aminomethyl)cyclohexanes, and thus suggests compositions having less than 30 wt %, 20 wt %, and 10 wt % of other amines.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0142816 (“Argyropoulos”) in view of Huntsman, Modifier DW 1765 Data Sheet (2012), as evidenced by US 2007/0066721 (“Kramer”), further as evidenced by US 6,416,620 (“Narancic”).
As to claim 2, as discussed with respect to claims 1 and 3-5, DW 1765 Data sheets teach the use of modifier DW 1765, which is a paraffin wax-epoxy dispersion as stated by applicant’s specification. While the recited molecular weight range is not stated, it is known, as evidenced by Narancic, paraffin wax is composed of long chain hydrocarbons in a molecular weight range of 280 to 560 (20 to 40) (Narancic, 8:40-50).
As to claim 18, Argyropoulos teaches numerous examples, including all of the amine being bis(aminomethyl)cyclohexanes, and thus suggests compositions having less than 20 wt % of other amines.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 
The prior rejections over Argyropoulos have been replaced with rejections over Argyropoulos in view of Huntsman DW 1765 Data Sheet. Applicant argues, with respect to Argyropoulos, that the recited combination provides unexpected results in terms of appearance with no blushing, good surface and low tendency to yellow. However, it is already known to use DW 1765 for gloss and lack of blushing; as such, it does not appear that an improvement in the same is an unexpected effect. With respect to other examples using different amines, applicant’s evidence for a synergistic effect of the wax and amine is not commensurate in scope with the invention. See MPEP 716.02(d). In particular, applicant’s evidence only shows one wax, and one specific epoxy formulation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764